Title: To James Madison from Edmund Pendleton, 8 October 1781
From: Pendleton, Edmund
To: Madison, James


Dear Sir:
Edmundsbury, October 8, 1781
I have yr favr of the 18th Past and felt the justice of yr remark as to the benefits derived & in prospect to Virginia from the presence of the Commander in chief, and the Fleet & Army of our Allies, whom we are exerting ourselves to feed, and hope they will not suffer in future, a little they have experienced, without murmuring: They meet every mark of respect they so justly merit & great cordiality prevails in the Army.
don’t you think our Citizens are patriots indeed, who patiently submit to have their provisions seised & pd for with a bit of paper called a Certificate, when they might have specie for it from the French. some great men evade the seizure & sell, and this will occasion Opposition & compel Government to take just & equal Proportions, wch has hitherto yielded to official ease & convenience. These Citizens nevertheless are the Objects of certain cabals your way to do them injustice.
Pigeon Hill on Genl Nelson’s farm near York, was strongly fortified by the Enemy, who gave out they would warmly defend it, as an eminence which commanded the Town. it was Attack’d about a week agoe, & evacuated with little resistance, as was also another Out Post on the River about a mile below, so that their whole force being within their confined Wall, may be literally said to be drawn to a point, having little more ground than they can stand on; I mean all their force on that side, for some yet remain in Gloucester, who under the command of Dundas & Simcoe, went out last week in quest of Plunder, but were driven back with some small loss, by the French Legion.
We are told one great Bomb Battery was to begin to play as last Saturday, and that sanguine officers, promised themselves a Surrender in five days. The No. & Western winds have hitherto prevented the French from passing any ships above York, in consequence of wch the British had the command of that river above, but as they were quite inactive, and a Report prevailed that their Vessels were unrigg’d, ungun’d & unmanned We have carried provisions for the Army down that River to Wmsburg[.] unfortunately a good deal of flour & corn were lately taken, and increased their stock of provisions.
I am sorry to hear the Spaniards have again mounted their Hobby Horse, because our good friends must get behind them, however we cannot complain, whilst we find our Ally able & willing to give us such Substantial Assistance, that at the same time he can take an Airing with another friend. But is it true that we are to reward this friend of our friend (for I believe that is all Spain pretends to) with a Cession of such inestimable importance to Us? I really thought that Matter had stood upon a Resolution of our Assembly never to make that Cession. I am now told they relax’d it so far as to leave our delegates at liberty to yield it, if they judged it necessary. It is said further that the Court of Spain never desired or thought of it, but it is one of the fruits of the Cabal agt. Virga. and by their contrivance the requision was made by yr Minister to Spain. I always had a good Opinion of that Gentn. and wish for the sake of his Character as well as other reasons, it mayn’t be true, but if it is, his being recalled & Sus. per Coll. would be a small recompense to the public for such a Conduct.
I was in hopes the Possession our friends had of the Bay, would ‘ere now have produced some Vessels, particularly with Salt, which we much want, but have not heard of any, perhaps they may be below. I am
Dr Sr Yr Affe & Obt Servt
Edmd Pendleton